 FIRESTONETEXTILE COMPANYFirestone Textile Company,a Division of FirestoneTire & Rubber Company and United Rubber, Cork,Linoleum & PlasticWorkersof America,AFL-CIO.Cases 9-CA-6804 and 9-CA-7008April 23, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY,AND PENELLOOn October 25, 1972, Administrative Law JudgeJoseph I. Nachmanissuedthe attachedDecision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Firestone Textile Company,a Division of Firestone Tire & Rubber Company,BowlingGreen, Kentucky, its officers,agents, succes-sors,and assigns, shall take the action set forth in saidrecommended Order except that the attached noticeis substituted for the Administrative Law Judge's no-tice.'The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's established policy not to overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,inc, 91 NLRB 544,enfd.188 F.2d 362(C.A. 3). We havecarefully examined the record and findno basis for reversing his findings.2 In agreement with the Administrative Law Judge, we find that Respon-dent violated Sec. 8(aX3) when it dischargedHooten forsoliciting anotheremployee,Vincent,to sign an authorization card In this connection,we notethat the credited evidence demonstrates that Hooten was on his break periodin an area regularly used for breaksboth by Hooten and by otheremployees,and that while engaged in such break,and only during such break and in thebreak area,did Hooten solicit Vincent. Moreover,even assuming that thesolicitation be viewed as worktime solicitation because Vincent was nottaking a break and was passing through the area from one work station toanother,we find that the discharge of Hooten violated Sec.8(aX3) in viewof the invalidity of the no-solicitation rule and the fact that the recorddemonstrates that the solicitation did not interfere in any way with the workof either Vincent or Hooten.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Government89After afull trial inwhich bothsideshad the opportu-nity to present their evidence, the National LaborRelations Board has found that we, Firestone TextileCompany, a Division of Firestone Tire & RubberCompany, violated the National Labor Relations Act,and ordered us to post this notice. We will carry outthe order of the Board or the judgment of any courtenforcing the same, and we will comply with the fol-lowing:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all these things.WE WILL NOT do anythingto interferewith youin the exercise of the aforementioned rights, andall our employees are free to become or remaina member of United Rubber Workers or not be-come or remain a member of that or any otherunion.WE WILL NOT question you about your sympa-thies for or activities on behalf of Rubber Work-ers or any other union.The rule appearing at page 16 of the current employeehandbook, entitled "Solicitations," is now revoked tothe extent that it prohibits solicitation for a unionanywhere in our plant on your nonworking time.All employees are free to solicit for Rubber Workers,or any other union, anywhere in our plant providedit is on nonworking time.As the National Labor Relations Board found that weviolated the law when we fired Zolen R. Hotten andCelia Holder, WE WILL offer each of them their old jobsback if the same exists, and if not a substantially equaljob, without any loss in their seniority or other rightsand privileges, and make up to them the pay they lostwith 6-percent interest.FIRESTONETEXTILE COMPANY, ADIVISION OF FIRESTONE TIRE &RUBBER COMPANY(Employer)203 NLRB No. 19 90DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARD(Representative)(Title)We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 2407, 550Main Street, Cincinnati, Ohio 45202, Telephone 513-684-3686.DECISIONSTATEMENT OF THE CASEJOSEPH I.NACHMAN, Administrative Law Judge: This pro-ceeding triedbeforeme at Bowling Green,Kentucky, onJuly 18-19,' withall partiesduly represented,involves twocomplaints 2pursuantto Section 10(b) of the National La-bor RelationsAct, as amended (herein theAct), which wereconsolidated for trial.As amended at the trial,3these com-plaints allegethat Firestone Textile Company,a Division ofFirestoneTire & Rubber Company (herein Respondent orCompany),in the course of an organizational campaign atitsBowlingGreen, Kentucky, plant, by UnitedRubber,Cork, Linoleum andPlasticWorkers of America (hereinUnion),interrogated its employees concerning their unionactivities and theunion activitiesof fellow employees; cre-ating the impressionthat theunion activities of employeeswas under its surveillance;promulgated,published, main-tained,and enforcedan unduly broad rule prohibiting solic-itation inthe plant;and discharged two employees becauseof their assistanceto and support of the Union, therebyviolating Section 8(a)(1) and(3) of the Act.Respondentadmitted certain allegations of the complaints,but deniedthe commissionof anyunfair labor practice.For reasonsThis and all dates herein are 1972, unless otherwise noted.2In Case 9-CA--6804,the complaint issued April 5, on a charge filedFebruary14 and amended March I. In Case 9-CA-7008,the complaintissued June 9, on a chargefiledMay 2.3 The amendments consisted of (1) deletingpar. 5(c), and so much of par6 of the complaintin Case 9-CA-6804,as alleges Jeanette Cowlis was dis-criminatonly discharged;and (2) by addinga new paragraph to the com-plaint in Case9-CA-7008 tobe designated as par. 6(c), alleging that, at alltimes since 6 months after the filing and service of the charge in that case,Respondent has maintained,published,and distributed to its employees ahandbook which contains an unlawful rule dealing with solicitation by em-ployees.Leave toso amend was granted over Respondent's objection.hereafter more fully stated,I find the material allegations ofthe complaints sustainedby the evidenceand recommenda remedial order.At the trial all parties were afforded full opportunity tointroduce relevant and material evidence,to examine andcross-examine witnesses,to argueorally on therecord, andto submit briefs.Briefs submitted by the General Counseland Respondent,respectively,have been duly considered.Upon the pleadings,stipulations of counsel,the evidenceincluding my observation of their demeanor while testify-ing, and the entire record,Imake the following:FINDINGS OF FACT 4The Alleged Unfair Labor PracticesRespondent's Bowling Green,Kentucky,plant is en-gaged in the manufacture of tire cord.For several years theUnion has beentryingto organize the employees at saidplant,with at least twopriorBoard elections conductedwhich the Union lost.ThatRespondent is opposed to theunionization of its employees is evident not only from theprior case,but also from the statement of its counsel on therecord in the instant case that the Company regards theUnion as "bad for the plant and for each employee in it."Some of the events occurring during the union campaigncommencing in January 1968 and extending into 1969 werethe subject of an unfair labor practice proceeding before theBoard,which culminated in the Board Order heretoforementioned,dated October 1, 1970 (185 NLRB 817), andwhich was enforced by the United States Court of Appealsfor the Sixth Circuit on January 19, 1972, upon consent ofall parties.One holding of the Board in the aforementionedcase was that a rule in a handbook Respondent promulgat-ed and distributed to its employees was an unlawfully broadno-solicitation rule. This handbook,as well as one subse-quently issued,s contains the following rule under the head-ing "Solicitations": 6Our Company sanctions one plant-wide solicitation ofcontributions each year and that is for the United Fundwhich supports various welfare agencies of our com-munity and area.n11Collections for sick or injured employees, flowers for4 No issue of commerce or labor organization is presented The complaintsallege and the answers admit facts which establish these jurisdictional ele-ments.Ifind those facts to be as pleaded. Moreover,the Board assertedjurisdiction over Respondent's Bowling Green plant in its Decision andOrder issuedOctober 1, 1970, and reportedat 185 NLRB 817, which ishereafter more fully considered.5 There are two handbooks in evidence;G.C. Exh 3 wasgiven to CeliaHolder when she was initially hired on October 15, 1968.She testified thatshe received no other handbook while employed by Respondent. MarionDenning,who has been employed by Respondent for about 4 years,testifiedthat a revised handbook,G.C. Exh. 4, was given him by his foreman about3 months prior to his testimonyG C. Exh.4 itself bears no date,but Industri-alRelationsManager Webber testified that it issued on Friday,June 16,1972, and that every rule in it had been posted on the employee's bulletinboard by March 16 The rule referred to appears on page 27of G C Exh.3 and on p. 16 ofG.C. Exh 4 FIRESTONE TEXTILE COMPANY91the sick or deceased, etc., are permitted provided theyare handled outside of regular working hours. TheCompany has found it to be to your advantage to limitsolicitations and collections to those in which you andyour company have a real interest.Any questions regarding solicitations,fund requests,membership drivers, etc., should be directed to the In-dustrial Relations Department.In addition to the foregoing, the earlier handbook con-tained the following rule under the heading "Staying On theJob" (at p. 11):You are to work at your job until the quitting time forlunch or shift change.You are required to be on the job available to performassignedwork at your scheduled shift start time. Youare to remain on your job during scheduled workinghours.When leaving your machine-or work area foranything other than personal relief, notify your super-visor.In the revised handbook (G.C. Exh. 4), the last-men-tioned rule does not appear in the precise language abovequoted.It now appears in a revised form under the generalheading "Rules of Conduct" (pp. 32-36), where there arelisted 22 paragraphs detailing prohibited conduct, which,." ... will subject an employee [to] disciplinary action in-cluding discharge," Two of these rules read thus:19.Threatening,intimidating,coercing others or inter-fering with another employee's work.22. Leaving work station; being absent from work areaor department without proper permission;loitering inwork areas or departments including one's own; dis-tracting or interfering with the work of others; or dis-tractingemployees from their work duties bydistributing material or soliciting during working time.In the prior case, the Board, on the authority ofStoddard-QuirkManufacturing Co.,138 NLRB 615, held that theeffect of the rule in the handbook, under the heading "Solic-itation," was to bar solicitation by employees in the planton employee's nonwork time,and to that extent infringedupon the Section 7 rights of employees, in violation of Sec-tion 8(a)(1) of the Act, 185 NLRB 817. However, neither theBoard'sOrder,nor the notice it required Respondent post,made reference to revocation of the rule to the extent of itsinvalidity; both the Order and the notice only mentionedthat Respondent would cease and desist from "prohibitingemployee solicitation of other employees on behalf, of theUnion in the plant on employee's nonwork time."7In connection with the aforementioned rule concerningsolicitation, the evidence shows that supervisors directedemployees to solicit fellow employees, during their workingtime, for contributions to a flower fund and a hardshipfund, as well as to the United Givers Fund. Solicitation forrThe evidence shows that the notice requiredby theBoard'sOrder wasposted byRespondent but the time thereof is not clear.As the court's en-forcement decree was entered January19, 1972,I assume that the notice wasposted shortly thereafter,and that it was removed upon expiration of therequired60-dayposting period,which wouldappear tobe bylateMarch orearly April. However,as noted above the identical rule dealing with"solicita-tion" was republished by Respondent on June 16.the United Givers Fund presumably,as the rule indicates,was once a year, but solicitation for the flower and hardshipfunds were made whenever money was needed for suchpurposes.8The Discharge of Celia HolderHolder was initially employed by Respondent in October1968, and worked continuously until her discharge on Feb-ruary 2. Both Industrial Relations Manager Webber as wellas Supervisor Sweeney conceded that Holder was a satisfac-tory employee, and Webber admitted that were it not for theincident on February 2, hereafter detailed, Holder wouldprobably still be employed by Respondent. Holder's jobwas that of a beam tier in the twisting department, whichrequires that all the beams be tied in before the machine isstarted, with all the cords untangled. Lowering the beaminto position and starting the machine requires the serviceof from two to four employees, and she could ask otheremployees in her department for assistance when required.According to Holder's uncontradicted and credited testimo-ny, the Union's current campaign which began in January1972 is the third at Respondent's Bowling Green plant, andshe participated in all of them. She signed a union card inthe current campaign on January 10, and thereafter ob-tained the signature of a number of other employees tounion cards. That Respondant was aware of Holder'sprounion sympathies is evident from the fact, as the Boardfound in the prior case, that Holder and fellow employeeBecker were prevented on one occasion by Webber fromdistributing union literature in nonwork areas of the plant,as well as from her conversation with Sweeney and PlantManager King on February 2, hereafter related.On February 2, Holder was working the midnight to 8a.m. shift. Shortly after her lunchbreak about 5 a.m., shereturned to her machine, which apparently had been shutdown, to tie in some beams, and on her way asked fellowemployee Jerry Thomas to assist her in that task. As theyproceeded with the work, Holder became concerned thatsome of the lines might become entangled and suggested toThomas that before proceeding further they await the re-turn of their foreman, James Sweeney, who was then in thelunchroom for his meal break. While waiting, Holder re-marked to Thomas that her husband was interested in buy-ing a truck, and that she understood Thomas had one forsale.When Thomas responded affirmatively Holder handedThomas a slip of paper upon which he, at Holder's request,wrote the name of his father-in-law, with whom he lived,and a telephone number where he might be reached todiscuss the possible purchase of the truck. Holder testifiedthat the piece of paper she handed Thomas, which wasreceived in evidence as General Counsel's Exhibit 2, was thevoucher or explanatory portion of a paycheck she had re-ceived, and that it was folded over once. On the back of thepaper appears the legend "Marvin Pedigo-678-4967,"which, according to Holder, she saw Thomas write.8 Based on the creditedtestimony of Celia Holderand Marion Denning.Although ForemanSweeney testifiedthat solicitation for such funds wasmade by employees only during their nonworktime,Foreman Lykins testi-fied that employees under his supervision may well haveengaged in solicita-tion forsuch funds during their working time. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this setting Supervisor Sweeney came into the area andsaw Thomas in a half kneeling position writing on some-thing on his leg,which,Sweeney testified,was folded fourdifferent ways.As Sweeney came within 6 to 8 feet of Hold-er and Thomas,he observed,according to his testimony,Thomas hand,"this note or card or whatever-Iassumeditwas a union card"-to Holder, who put it in her apronpocket.After assisting Holder and Thomas with tying in thebeams and getting the machine started up,Sweeney toldHolder that he wanted to talk with her in his office. ThereSweeney opened the conversation by stating,"Iguess youknow what I caught you doing."When Holder commentedin the negative,Sweeney stated that he caught her signingTaylor to a union card.Holder denied the accusation andtold Sweeney that he did not see what he thought he saw.Sweeney replied that he knew it was a union card,becausehe had handled quite a few of them.Sweeney then toldHolder that just a few days before he discussed Holder witha company official,and that the latter had stated that he hadbeen watching her and that she had shown no sign of beingfor the Union,and that he hoped Holder had finally decidedto come over to the Company's side.Holder replied that shehad always been for the Union and always would be. Swee-ney asked why she was for the Union,and Holder repliedthat one of her sons was not working for the Companybecause she was for the Union,and another had been firedfor the same reason.9Sweeney then stated that he was goingto telephone Industrial Relations Manager Webber.Holderasked Sweeney if Webber would really get up at that hourof the morning,to which Sweeney replied,in substance, foryou he will.Holder then stated that if Sweeney had noobjection she would rather talk with Plant Manager Kingout of the presenceofWebber. Aftermaking a telephonecall which Holder did not hear, Sweeney told her that shewould not be permitted to talk to King alone,but wouldhave to talk to King and Webber together. Sweeney thenmade another telephone call-Holder was unable to say towhom-but she did hear Sweeney say that he had Holderfor signing an employee to a union card.10After these tele-phone conversations Sweeney took Holder to the main con-ference room to await the arrival of King and Webber."9 Holder testified that at this point Sweeney asked her to empty the con-tents of her apron pockets on the table so that he could see whether she hadin her possession a card signed by Thomas,adding that the information hethus obtained wouldjust be between the two of them,but that she refused,telling Sweeney that she would not "rat on anyone."Sweeney denied that heasked Holder to empty her apron pockets so he could see the cards andclaimed that he asked to see only the card signed by Thomas.In the viewI take of the case it is unnecessary to resolve this conflict.10 The exact time of these calls is not entirely clear.Sweeney gave notestimony on the subject.King testified that he received Sweeney's call whileat breakfast,but did not fix a time.Webber testified that Sweeney's callawakened him, that he thereupon got dressed and went to his office, wherehe arrived about 7.15 a.m., and found King in his office.From this it wouldappear that Sweeney's calls to King and Webber must have been madebetween 6 and 6:30 a.m.11The findings in this section are based on a composite of the testimonyof Holder and Sweeney which is not in dispute.Holder additionally testifiedthat,while waiting in the conference room for the arrival of King and Web-ber, Sweeney again asked her why she was for the Union and stated that shecould help herself by showing him the signed union cards she admittedly hadin her possession,but that she refused.Sweeney denied that the Union wasdiscussed or that he asked to see the cards. As heretofore indicated I find itunnecessary to resolve this credibility issue.King and Webber arrived in the conference room about7:30 a.m. What occurred there is substantially undisputed.In response to King's question as to the nature of the prob-lem, Sweeney stated that he had caught Holder signingThomas to a union card while both were at work,and askedHolder if it was not correct that she had passed a foldedcard to Thomas.Holder replied that it was true that she hadbeen working for the Union;she had some signed cards inher possession;and she had passed a piece of paper toThomas, but that it was not a union card.King then toldHolder that he was not interested in other cards she mayhave obtained,but just wanted to know if what she hadgiven Thomas that morning was a union card.Holder re-plied that it was not; that it had nothing to do with theUnion.King then told Holder that, if she had nothing fur-ther to say,she could go.Holder asked if she was fired. Kingreplied that she was not fired at that time,but that sheshould callWebber after 4 that afternoon and the latterwould advise her what decision had been reached. WhenHolder called later that day, Webber told her that it hadbeen decided to dismissher. About2 weeks later,Holdertelephoned Webber again and asked for her job back. Web-ber refused.12Holder admitsthat during herconversations with Swee-ney,Webber,and King she did not show or offer to showany of them the paperon whichshe claimedThomas wrotethe name and telephone number. She gave as the reason fornot doing so that she knew she was going to be fired regard-less of what she said or did,because she felt Webber wouldnot believe her. She made no claim that she informed themthat her conversation with Thomas concerned only the pos-sible purchase of a truck or that she had only obtained atelephone number for that purpose.Although Webber at one point claimed that whenever anemployee ceases the performance of hisjob forother thancompany business,he is in violation of the rule requiring fulltime and attention to the job, he admitted that the rule wasnot so strictly interpreted or applied.To use Webber'swords, "we have never objected to passing of time of day,"employees are "not little soldiers,"nor are they"in a con-centration camp"; people will "make small talk," and theyare going to "interrupt momentarily for whatever peopletalk about,"and while we would prefer not to have this, "wehave to be realistic and recognize you can't run a factorythat way."Both Webber and Sweeney admitted that hadHolder demonstrated to them that her conversation withThomas involved no more than obtaining a telephone num-ber where her husband might call concerning the possiblepurchase of a truck she would not have been discharged,and that the incident would have been forgotten.Addition-ally,Webber and King testified that after talking with Hold-er they investigated the matter further, but both admittedthat such investigation was limited to discussions with coun-sel and corporate officials of Respondent.Concedely, nei-ther of them spoke toTaylor concerningthe incidentinvolved,nor did they direct any other company representa-tive to do so.Theyadmitted that Respondent took no disci-12The findings in this section are based on a composite of the testimonyof Holder, King,and Webber, which is not in conflict.The conflicts whichdo exist,Ideem unnecessary to resolve to reach a decision FIRESTONE TEXTILE COMPANY93plinary action of any kind againstTaylor.Neither the Gen-eral Counsel nor Respondentcalled Tayloras a witness.The Discharge of Zoland R. HootenHooten was employed by Respondent June 29,1968, asa sweeper and to clean work areas in the plant, and was soemployed until his discharge on February 1, 1972. Webberand Supervisor Lykins admitted that Hooten's work perfor-mancewas in all respects satisfactory. In the current cam-paignHooten signed a card for the Union during the monthof January and solicited other employeesto signcards. Theextent, if any, to which Hooten participated in the priorunion campaigns is not disclosed by the record.On February 1, Hooten worked the midnight to 8 a.m.shift and was entitled to rest breaks both before and afterthe meal break, but there were no fixedtimesfor this pur-pose. During his shift on February 1, according to Hooten.after sweeping an aisle,he entered a breakarea,got a cupof coffee, lit a cigarette, and then took a seatat a small deskjustoutside the breakareabecause the breakarea wascrowded and there was no place to sit down;13 while soseated, Patricia Vincent, a quality control inspector whoworked in a nearby area, came by and he asked her if shewouldsigna card for the Union; Vincent refused; and uponcompletion of his break he resumed his duties and complet-ed his work shift without any furtherdiscussionwith Vin-cent.14When Hooten's shift ended at 8 a.m., and he was13According to Hooten he has frequently taken his break at this desk andhas observedothersdoing so.He wasnever told by anysupervisors that itwas improper for him to do as he did on this occasion.i4Vincent testified that when Hooten first asked her to sign thecard, hewas not in a break area, but at a pointbetweenjobs 16 and 17,where eating,drinking,and smoking is prohibited;about a half hour later she saw him inthe break area drinking coffee;after the discussion in the break area.Hootenfollowed her from machine to machine as she performed her duties, dragginghis broom behind him,soliciting her to sign a union card and that her tripfrom the first machine to the last of the 32 at which she inspected took about20 minutes;and she thenreported Hooten's actions to her foreman, WayneElms. According to Vincent,although this was the only time Hooten actuallyasked her to sign a card,he had talked to her about the Union on otheroccasions and on a number of these she reported the fact toLykins,Hooten'sforeman,asking that the latter require Hooten to leave her alone. Elmstestified that it was about 2 30 a.m. when Vincent reported to him thatHooten had solicited her to sign a card and that she did not want it to happenagain;he immediately contactedLykins,Hooten's foreman,and reportedthose facts to him;about 3 p.m he wentto Lykins'office to see what thelatter was doing about the matter; from Lykins'office for a period of about5 minutes,he and Lykms observed Hooten following Vincent about thelatter'swork area and that,while theywere too far from him to hear whatwas being said,he could observe that Hooten and Vincent appeared to beengaged in a heated discussion;and, while it was Hooten's duty to sweep upin the area where he and Vincent were,Hooten was not performing his dutiesat the time because he didnothave his broom withhim. Lykinstestified thatForeman Elms informed him of Vincent's claim that she was being solicitedby Hooten,but that he did not speak to Hooten or take any immediate actionregarding the matter;about a half hour later Elms came to his office and thetwo of them watched Hooten follow Vincent about her work area while thelatter performed her duties:while they were too far away to hear what wassaid,he could observe that the conversation between Hooten and Vincentappeared to be heated;while Hootenhad hisbroom with him, he was notsweeping as would be hisdutywhile in the area where he was talking toVincent;he and Elms observed Hooten talking withVincent forabout 10 or15 minutes; although he was Hooten's supervisor,he at no time during thisperiod of observation said anything to Hooten,nor made any effort to putan end to theactivity he observed,notwithstanding that he was aware of andunder theduty to enforceRespondent's plant rules,and he subsequentlypreparing to leave the plant, he was directed to see Industri-alRelationsManager Webber. In the latter's office, withForemen Posey and Lykins present, Webber told Hootenthat he had information that "you've been off the job get-ting union cards signed...." Hooten denied this, but didadmit that he had talked with Vincent in the break area,while he was on his break. Webber replied that this was notin accord with the information that had come to him. Web-ber then told Hooten that he (Webber) had to talk to theplant manager again, and that Hooten should go and calllater in the day and he would then tell Hooten what disposi-tion had been made of the matter. When Hooten called laterthat day,Webber stated that no decision had yet beenreached, and that he should call again the following af-ternoon, but in the meantime not to come to work. HootencalledWebber the following afternoon and the latter statedthat Hooten was discharged for leaving his job and pester-ing other employees.)S Webber claims that Hooten's dis-charge was for breach of the rule requiring him to remainon the job, not for soliciting.Independent 8(a)(1) Allegations1.On or about April 21, Foreman Sweeney and employ-ees Allen Davis and Frank Richmond were in Sweeney'soffice.After some discussion concerning the job, Sweeneyasked Davis to leave and then told Richmond that he (Swee-ney) had reason to believe that other employees were tryingto get Richmond to sign a union card. Richmond told Swee-ney that he was not for the Union and that no one wastrying to get him to sign a card. Sweeney then told Rich-mond that if the efforts to get him to sign a card continuedto let him (Sweeney) know and that he would put a stop toit.162.During the last week in January, employee Overstreetwas walking through the plant and came upon ForemenJones and Crisp. As Overstreet approached the two fore-reported what he had observed to Webber, but wasnot askedfor nor did hemake any recommendation.Iam unable tocredit the testimony of Vincent, Elms, and Lykins to theextent that it conflicts with that of Hooten Vincent, in particular, I find,literallywore her antiunion biason her sleeve.So anxious was she to involveHooten in a violation of Respondent's rules that she testified that Hooten hadtalked to her on several prior occasions about the Union whileshe was atwork,claiming thatshe had reported this to Lykins,Hooten's foreman, butthe latter does not support her in that claim. Rather, Lykins testified that henever receivedany complaint about Hooten's work,nor did he ever haveoccasion to give Hootena written warning.The testimonyof Elms andLykins that, with knowledge that Vincentwas claimingthatHooten, inviolationof Respondent's rule,was solicitingher tosign a unioncard, theywatched Hooten pursue Vincentfor a periodestimated at from 5 to 15minutesand took no action to stop him from continuing with what theyregarded as improperactivity,I reject assimplyincredible.Accordingly, Icredit Hooten.15My findingswithrespect to theconversations between Hooten andWebber are based on the testimonyof Hooten which in its essential aspectsisnot in conflict with thatofWebber.16Basedon the credited testimony of Richmond.Sweeney claimed that hecould not have had this conversation on April 21,because hewas on vacationat the time,but admitted that it mighthaveoccurred on some other day inAprilAccording to Sweeney, Richmondcomplained to him that he (Rich-mond)was beingcoerced on the job by other employees; that he told Rich-mond that if he wanted to tell him who was involved he could do so, but ifhe did not andit continued, just to let him know and he would see what hecould doto get itstopped. To the extentthat Sweeney's testimony is inconflict withthat of Richmond, I do notcredit it. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, Jones stated loud enough for all to hear, "Here's a manwho will know." Jones then asked Overstreet how manyemployees had signed union cards. Overstreet, who was atthe time unaware of the union's campaign,replied that hedid not know.l" The following day Overstreet attended ameeting called and addressed by Plant Manager King, andwhich was attended by a number of other employees. Kingtold the assembled employees, among other things, thatalthough the Company felt that the Union would not be tothe advantage of the employees this was for the employeesto determine, and that the Company would not pry intotheir union activity and would not discuss the Union withthem except at the request of the employees. After the meet-ing ended, Overstreet approached King and told the latterthat he had been questioned by a supervisor about theUnion. King asked who it was, but Jones replied that hepreferred not to say. King then told Overstreet that what hereported was contrary to company policy and that he wasgoing to look into the matter and see that it did not recur.18A few days following his conversation with Overstreet, Kingquestioned Jones about the incident. Jones admitted that hehad asked the question attributed to him by Overstreet, butexplained that the two were close friends and he regardedit simply as a friendly conversation. King told Jones that hemust not discuss the Union with any employee, either on oroff the job. Jones has not thereafter done so.19Contentions and ConclusionsI find and conclude that Respondent independently vio-lated Section 8(a)(1) of the Act, by:1.Sweeney's statement to Richmond that he knew thelatter was being solicited to sign a card, and if it continuedto let him (Sweeney) know about it so he could take stepsto stop it. Sweeney's statement obviously had the effect ofrequiring Richmond to declare himself with respect to theUnion and his activity in support thereof; conduct whichthe Board has uniformly held to be coercive and violativeof Section 8(a)(1) of the Act.Certain-teed Products Corpora-tion,153 NLRB 495, 507;Beiser AviationCorporation,135NLRB 399, 400, and cases there cited. That Richmond vol-unteeredthat he was opposed to the Unionis immaterial.Having found that it was Sweeney, and not Richmond, whoinitiated the conversation in which they engaged,and thecomplete lack of evidence that would constitute any basisfor Sweeney to believe that Richmond was being harassedto sign a card, there can be no merit to Respondent's con-tention that Sweeney merely acted to protect Richmondfrom being harassed on the job, assumingarguendo,thatsuch would,under appropriate facts,be a defense.20itThisfinding is based on the testimony of Overstreet.Jones admitted thisconversation with Overstreet,but claimedtheyhad been friends for yearsand he regarded this as nothing more than a confidential conversation be-tween two close friends.isThe findings regarding the conversation between King and Overstreetare based on a composite of their testimony which is uncontradictedi9The findings in this regard are based on composite of the creditedtestimony of King and Jones20 Although Jones' inquiry of Overstreet as to how many employees hadsigned union cards was coercive and, under normal circumstances, would2. In the prior case involving Respondent (185 NLRB817), the Board held that Respondent's rule concerning so-licitation then in effect (as it appeared at p. 27 of G.C. Exh.3),was overly broad and hence violative of Section 8(a)(l)of the Act,in that its effect wasto prohibitunion solicitationin the plant by employees during their nonwork time. Al-though Respondent posted the notice required by theBoard's prior Order," the rule itself remained in effect, andindeed was republished verbatim on June 16. See GeneralCounsel's Exhibit 4, pp. 16-17. As the republished rule likethe prior rule did not inform employees that they were freeto engage in union solicitation in the plant during theirnonwork time,it to that extent infringed upon the exerciseby employees of their Section 7 rights and therefore violatesSection 8(a)(1) of the Act.Stoddard-QuirkManufacturingCompany,138 NLRB 615;Firestone Synthetic,185 NLRB817;WIPO, Inc.,199 NLRB No. 11. That there has beenno showing the republished rule was ever invoked by Re-spondent to prohibit union solicitation is irrelevant.It is theexistence of the overly broad rule which constitutes theinterference with the organizational rights of employees.Leece-Nevelle Company,159 NLRB 293, 298, enfd. 396 F.2d773 (C.A. 5, 1968). Nor can I agree with Respondent's con-tention that the notice posted by Respondent in accordancewith the requirements of the Board's Order in the prior caseremoved any confusion in the minds of the employees as tothe meaning and effect of the republished rule. Rather, Iagree with the GeneralCounsel thatthis is not a case of anambiguity in the rule; it is plainly unlawful on its face forthe reason heretofore stated.And even assuming that thenotice to employees which Respondent posted as requiredby the Board's Order might properly be regarded, for theperiod it was posted,as negating the unlawful effect of therule, that notice was removed and thereafter,on June 16, anew rule,unlawful on its face, was republished.In thisposture, the employees had every right to assume that therule, as published in the revised handbook,governed theiractivity.As that rule imposed presumptively unlawful re-strictions upon union activity, and the presumption notbeing rebutted by a showing of some business necessity forthe rule, it follows that by publishing and maintaining ineffect its aforementioned rule, Respondent violated Section8(a)(1) of the Act. I so find and conclude.I further find and conclude that Respondent violatedSection 8(a)(3) and (1) of the Act when it discharged Hootenon February1and Holderon February 2.Considering first the discharge of Hooten,having foundthat Hooten was on breaktime when he solicited Vincent tosign a card, it follows that he was engaged in union andconcerted activity, at a time and place he was lawfully enti-constitute the interference,restraint, and coercion proscribed by Section8(a)(l) of the Act,I find and conclude that under the facts here Respondenthas sufficiently disavowed Jones' interrogation of Overstreet to effectivelydissipate any coercion initially inherent thereinCosmodyne ManufacturingCompany,150 NLRB 96, 100 This seems particularly true in the instant casewhen there is no showing by the GeneralCounselthat any other employeewas aware that Jones had interrogated Overstreet as indicated The incidentinvolving Richmond,above referred to, waswhollydisconnected from theincident involving Overstreet and insufficient to establish that Respondent'srepiudiation of Jones' statement was not in good faithiAs heretofore indicated(fn 7), it wouldappear that the notice had beenremoved byearlyApril 1972 FIRESTONE TEXTILE COMPANYtied to do so, and his discharge for pursuing that activityplainlyviolatedSection 8(a)(3) and (1) of the Act.Respondent's contention that Hooten was discharged notfor soliciting during his breaktime, but for neglecting hisown work and interfering with Vincent in the performanceof her duties, is unsupported by the record, in view of myfinding, based on the credited testimony of Hooten, that hedid not speak to Vincent outside the break area and did notfollow her about her work area or otherwise interfere withher work.22Respondent discharged Holder, I find and conclude, torid itself of an employee known to it to be active on behalfof the Union in the prior as well as the then current unioncampaign, and that the incident involving Thomas wassiezed upon in an attempt to obscure the true motive of thedischarge. I reach this conclusion on the totality of thefollowing considerations:(a)Holder had worked for Respondent for approximate-ly 3-1/2 years and admittedly was in all respects a satisfacto-ry employee.(b)That Respondent was aware of Holder's activity onbehalf of the Union is made clear not only by the fact, asthe Board found in the prior case, that Holder and anotheremployee were prevented by Webber from distributingunion literature in a nonwork area of the plant, but prior toher discharge on February 2, she told Sweeney, Webber,and King that she was an active supporter of the Union,solicited fellow employees to sign cards, and had signedcards in her possession.(c)Respondent's union animus is made clear not only byits conduct here and in the prior case, but by the statementof its counsel on this record that Respondent regards theunion as "bad for the plant and for each employee init."23(d)As I have found, the paper which Sweeney sawThomas write upon and hand to Holder was not a unioncard, but a slip of paper on which Thomas had written aname and telephone number.24(e)Although Holder told Sweeney, Webber, and Kingthat what Thomas signed was not a union card and hadnothing to do with the Union, the so-called investigationwhich Webber and King said they made of this incident wasconfined to discussions with higher management of theCompany and its counsel, none of whom had any informa-tion on what in fact occurred between Holder and Thomas.Admittedly, no attempt was made to interview Thomas, norwas disciplinary action of any kind taken against him, not-withstanding the fact that whatever violation of the rulesHolder may in Respondent's view have been guilty of,Thomas was guilty of the same infraction.25 The Board has22 The contrary testimony of Vincent, Elms, and Lykins I have discredited23Respondent, of course, is lawfully entitled to entertain such views, butitdoes demonstrate its union animus.24 In this connection it is of significance that Sweeney, in describing thedocument he saw Thomas write upon and hand to Holder, referred to it asthis note or card or whatever-[ assumed it was a union card, thus indicatinghis uncertaintythatthe document was in fact a union card25Respondent's explanation that it refrained from interviewing Thomasfor fear of being charged with interrogating him in violation of Sec 8(a)(1)of the Act has all the earmarks of speciousness and evidences its purpose todeal differently as between two employees engaged in the same transactionRespondent had no hesitancy whatever in questioning Holder about whether95consistently held that an employer's failure to conduct a fulland fair investigation of an employee's alleged misconductis evidence of discriminatory intent, especially when viewedin the light of the employer's union hostility.Norfolk TallowCo., Inc.,154 NLRB 1052, 1059;Shell Oil Company v. N L.R.B.,128 F.2d 206, 207 (C.A. 5, 1942);J.W. Mortell Com-pany,168 NLRB, 435, 452, enfd. with modifications 440F.2d 455, 458 (C.A. 7, 1971).(f) IndustrialRelationsManager Webber's admissionthat had Holder in fact done no more than obtain a nameand telephone number from Thomas, Respondent wouldnot have regarded this as a violation of its rules and wouldhave taken no action against her. A full and fairinvestiga-tion of all the facts, I find and conclude, would have dis-closed precisely that.(g)A study of the "staying on the job" rule, asit existedat the time of this incident, shows that Holder in fact en-gaged in no conduct that could properly be regarded as aviolation of that rule. In substance, the rule required em-ployees to be in their work area atall times(except lunch-breaks and for personal relief), available to perform alltasks that might be assigned, and not to leave the work areawithout notifying a supervisor The evidence here showsthat Holder was in her work area. Her machine was shutdown, and she enlisted theassistanceof Thomas, as she wasentitled to do, to tie in the booms preparatory to starting upthemachine.BecauseHolder was fearful that the linesmight become entangled, thus causing serious problems, shesuggested to Thomas that they suspend and awaitSweeney's return from his meal break, so that the lattercould assist them in getting the beams properly tied in andstarting her machine. It was while so waiting that Holderhad her conversation with Thomas about the truck andThomas wrote the name and telephone number on the pa-per, which incident Sweeney observed. From these facts itis plain that Holder did nothing proscribed by the rule; shewas in herwork area available for work, and was simplywaiting for the arrival of her supervisorto assist in thenecessary tasks to properly put the machine in operation.While so waiting, neither Holder nor Thomas was actuallyengaged in performing work.26(h)What all this adds up to is that an employee with anadmittedly satisfactory work record is discharged at theinception of a union campaign of which Respondent hadknowledge, allegedly for violating plant rules, without in-vestigatingwhether such a violation in fact occurred withthe uncontradicted evidence showing that she had commit-ted no offense for which Respondent would impose disci-pline. This is not the customary and normal reaction of anshe procured Thomas'signature on a unioncard, and even asked her toproduce the alleged card she got from Thomas, but claims greatdifficulty ininterviewingThomas for the purpose of preparingfor the trialof this casewhat he and Holder were discussing or the natureof the documentSweeneysaw him write upon26 This factmakes suspectWebber's claim that Holderwas discharged forviolationof the "staying on the job" rule, and not for "soliciting."This isparticularlytrue in viewof Sweeney's testimonythat he accusedHolder ofgettingThomasto sign a unioncard on the job, and that he did thisbecausethere is a ruleprohibitingsoliciting signatures to union cards while on thejob Of course, underStoddard-Quirk,138 NLRB615, absent special circum-stances not present here,an employee must be accorded the rightto solicitanywherein the plantsubject only to the restriction that it be onnonworkingtimeIdat 621 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer faced with a situation of this kind. And whenthere is added to this the fact that Holder, not once buttwice, was a leading force in the effort to organize the plant,a result which Respondent admittedly opposes,it is reason-able to conclude, as I do, that Respondent's reliance uponits rules " ... is more consistent with antipathy for unionactivity than concern over plant rules"(N.L.R.B. v. GeneralIndustries Electronics Company,401 F.2d 297, 301 (C.A. 8,1968).Or as the Court of Appeals for the Ninth Circuitstated the same principle inShattuck Denn Mining Corpora-tion v.N. L. R B,362 F 2d 466, 470 (C.A. 9, 1966).If he [the trier of fact] finds that the stated motive fora discharge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotiveis onethat, the employer desires to conceal-anunlawful motive-at least where, as in this case, thesurrounding facts tend to reinforce thatinference.In substance, upon consideration of the entire record inthe case, I find and conclude that Holder was dischargedbecause of her union activity, and that the alleged violationof plant rules was a pretext seized upon in an attempt toobscure the true motive for her termination, namely,Respondent's desire to rid itself of an employee that activelysupported the Union.But there is yet another and independent reason for find-ing that Holder's discharge was, under the facts of this case,unlawful. I have found, notwithstanding Respondent's dis-claimer, that it in fact acted in reliance upon its rule prohib-iting solicitation as itappeared at the time at page 27 ofGeneral Counsel's Exhibit 3. Assumingarguendo,that whatHolder got Thomas to sign on February 2 was in fact aunioncard and that she did so during her working time, herdischarge for that reason would nonetheless violate the Act,because, as the Board has held, the rule is overly broad inthat it proscribes solicitation anywhere in the plant even onan employee's nonworking time. The rule being invalid, asthe Board held in TheJ.L.Hudson Company,198 NLRBNo. 19, andagain inMiller's Discount Department Stores,198 NLRB No. 40, reaffirming its prior holding inGreentreeElectronics Corporation,176 NLRB 919, a discharge basedon a violation of an overly broad no-solicitation rule isunlawful unless"the employer can establish that the solic-itation interfered with the employees' own work or that ofother employees, and that this rather than the violation ofthe rule was the reason for the discharge,"Miller's DiscountDepartment Stores, supra.Explicating this holding more ful-ly the Board continued:A no-solicitation rule ispresumptively,and only pre-sumptively, valid if it is limited to prohibitingsolicita-tion during the time an employee is expected to beworking and not during breaktime, lunchtime, or thelike. Sucha ruleis valid becauseit ispresumed to bedirected toward, and to have the effect of, preventinginterference with production.But where a no-solicitationrule goesbeyond theselimits, as the present one does,it is an unlawful in-fringementupon the employees' freedom to solicit theirfellow employees for (or against) union representation.The rule in such case can provide no justification forthe discharge of an employee who violated it. There-fore, if an employee is discharged for soliciting in viola-tion of an unlawful rule, the discharge also is unlawfulunless the employer can establish that the solicitationinterfered with the employees' own work or that ofother employees, and that this rather than violation ofthe rule was the reason for the discharge. As we notedabove, no such interference is shown here. Thus theemployee has been discharged for engaging in an activ-ity protected by the Act, and the violation is plain.Enforcement of an unlawful rule in this manner is, ofcourse, a separate further interference with employeerights.The Chairman's view appears to be that, because theemployer may in a piesumptively valid way limit solic-itation, there can be no interference with employees'rights by discharging them for soliciting on worktime.The correct view, however, is that any prohibition ofsolicitation, by rule or discipline, interferes with em-ployee rights, and that such interference must-in theabsence of a valid rule-be supported by an affirmativeshowing of impairment of production. Reliance on aninvalid rule is, of course, no such showing.In the instant case Respondent's rule concerning solicita-tion was plainly over broad, and there is no evidence what-ever that Holder's conversation with Thomas had any effecton production. Indeed the uncontradicted evidence is thatHolder and Thomas were not engaged in work at all, butwere standing in the work area awaiting the return of Fore-man Sweeney to give them proper guidance in starting upHolder's machine. Under such facts, even assumingarguen-dothatHolder did solicit Thomas to sign a card for theUnion, her discharge for that reason, under the facts here,was violative of Section 8(a)(3) and (1) of the Act. I so findand conclude.Upon the foregoing findings of fact, and the entire recordin the case, I state the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By Sweeney's interrogation of Richmond, and by pub-lishing,maintaining, and enforcing an overly broad ruleprohibiting solicitationin itsplant, Respondent interferedwith, coerced, and restrained its employees in the exerciseof rights guaranteed them by Section 7 of the Act, andthereby engaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(1) of the Act.4.By discriminating against Zoland R. Hooten and CeliaHolder, regarding the wages, hours, and terms and condi-tions of their employment, to discourage membership in theUnion, Respondent engaged in and is engaging in unfairlabor practices proscribed by Section 8(a)(3) and (1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection2(6) and (7) of the Act. FIRESTONETEXTILE COMPANY97THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices proscribed by the Act, itwill be recommended that it be required to cease and desisttherefrom and to take the affirmative action, set forth be-low, designed and found necessary to effectuate the policiesof the Act.Having found that Respondent interfered with, coerced,and restrained its employees in the exercise of their guaran-teed Section 7 rights and discriminatorily discharged Hoo-ten and Holder, I conclude from the totality of thatunlawful conduct that Respondent should be required tocease and desist from in any manner interfering with, re-straining, or coercing its employees,N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532 (C.A. 4, 1941);California Lingerie,Inc.,129 NLRB 912, 915.To remedy the discharge of Hooten and Holder, it will berecommended that it be required to offer them immediate,full, and unconditional reinstatement to their former or sub-stantially equivalent jobs, without prejudice to their seniori-ty or other rights, privileges, or working conditions, andmake each of them whole for any loss ofearningssuffered,respectively, by paying to each a sum of money equal to theamount each would have earned from the date of discharge,to the date they are severally reinstated, less any amountsthey may have severally earned as wages during said period.Such backpay shall be computed in accordance with theformula set forth in F. W.Woolworth Company,90 NLRB289, with interest at the rate of 6 percent per annum, asprovided inIsis Plumbing & Heating Co.,138 NLRB 716. Itwill further be recommended that Respondent be requiredto preserve and, upon request, make available to authorizedagents of the Board all records necessary or useful in de-termining compliance with the Board's Order or in comput-ing the amount of backpay due.Upon the foregoing findings of fact, conclusions of lawand the entire record in the case, and pursuant to SectionI0(c) of the Act, I hereby issue the following recommended:ORDER 27Respondent, Firestone Textile Company, a Division ofFirestone Tire & Rubber Company, Bowling Green, Ken-tucky, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating any employee concerninghis sympathies for, or activities on behalf of United Rubber,Cork, Linoleum & Plastic Workers of America, AFL-CIO,or any other labor organization.(b)Publishing,maintaining in effect, enforcing or ap-plying any plant rule or regulation prohibiting its employees27 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order,and allobjectionsthereto shall be deemedwaived for all purposes.from soliciting on behalf of the above-mentioned or anyother labor organization in any area of its plant during theirnonworking time.(c)Discouraging membership in United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, or anyother labor organization of its employees, by discharging orotherwise discriminating in regard to the hire or tenure ofemployment or any term or condition of employment of itsemployees.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join,or assistlabor organizations, tobargain collectively through representatives of their ownchoosing, and toengage inother concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Forthwith rescind and vacate its plant rule, as thesame appearsin itsemployee handbook promulgated on orabout June 16, 1972, to the extent that it prohibits employ-ees from soliciting on behalf of any labor organization inany area of its plant during their nonworking time.(b)Offer Zoland R. Hooten and Celia Holder imme-diate, full, and unconditional reinstatement to their formerjobs or, if such jobs no longer exist, to a substantially equiv-alent ones,without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofearningssuffered by reason of the disciriminationagainstthem, in the manner prescribed in the section hereof entitled"The Remedy."(c)Preserve and, upon request, make available to author-ized agents of the National Labor Relations Board, forexamination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary or useful in determiningcompliance with this order or in computing the amount ofbackpay due as above provided.(d) Post at its plant in Bowling Green, Kentucky, copiesof the attached notice marked "Appendix." 28 Copies of saidnotice, on forms provided by the Regional Director forRegion 9 (Cincinnati, Ohio), shall, after being signed by anauthorized representative be posted as herein provided im-mediately upon receipt thereof, and be so maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the date of this Decision, what steps ithas taken to comply herewith 2928 In the eventthat the Board's Order isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of theUnited States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."29 In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed, thisprovision shall be modified bydeleting theword "Decision"and substitutingthe word "Order."